DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 30 -38 are objected to because of the following informalities: The climes recite “The apparatus of claim 29….” and “The apparatus of claim 34…” in the preamble. The phrase should be “The system of claim…..” to be consistent with system claim 29. Appropriate correction is required.
Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 06/19/2018 and 12/16/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 19, 23, 29 and 33 are rejected under 35 USC § 101 because the claimed invention is directed to abstract idea without significantly more. 
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance.
	Analysis under Step 2A (Prong One)
	Both Claims 19 and 29 recites abstract idea concept within limitations “calculating, by a distributed system, a feature frequency of first feature data” further, the claims expand the  “obtaining, by the distributed system, second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; and obtaining, by the distributed system, target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency.”  Regarding the limitations in Claims 19 and 29, the limitations falls into the “Mathematical Concepts” type of abstract idea. For example, a human can calculate 
a probability frequency of data using pen and paper. Reviewing paragraph [0124] of the specification, the feature frequency of feature data appears to be mathematical, relationships, mathematical formulas or equations.
Claims 23 and 33 also recite further calculation step that can be performed using pen and paper.
Analysis under Step 2A (Prong Two) 
	This judicial exception is not integrated into a practical application. 
Claims 19, and 29 recite additional elements: “distributed system” “processor” storage medium” for storing program logics. The additional elements are generic computer components and do not integrate the exception into practical application. 
The recited distributed system” “processor” storage medium” do not integrate the abstract idea into a practical application because they are mere instructions to implement abstract idea on a computer, or merely uses computer as tool to perform an abstract idea.
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").(MPEP 2106.05(f)).


Analysis under Step 2B 
	 The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration the abstract idea into a practical application, the additional elements identified above, does not require any particular application to calculate the feature frequency of first feature data.
The distributed system” “processor” storage medium” recited at high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. The elements simply append well-understood, routine, conventional activities previously known to the industry.
According to analysis provided above, the Claims are directed to judicial exception without significantly more, and they are not patent eligible 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 19-23,27,28, 30-33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0078718 hereinafter referred to as Oka) in view of Kane et al. (US 2008/0243631 hereinafter referred to as Kane). 

Regarding claim 19,
Oka teaches:
“A method comprising: calculating, by a distributed system, a feature frequency of first feature data” (Oka [0013] [0047], generating purchase probability (feature frequency) distribution of a user or users’ purchase information (first feature data) using statistical modeling server to generated recommendation. The modeling server can be implemented using plurality of parallel processors as distributed load processing system).

 “obtaining, by the distributed system, second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; and obtaining, by the distributed system, target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency.”
Kane teaches:
“obtaining, by the distributed system, second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; and obtaining, by the distributed system, target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Both Oka and Kane teaches determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 

Oka teaches:
“A system comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising” (Oka [0024] a communication system including modeling server and client device with plurality processors. The modeling server includes computer executable instructions on non-transitory computer-readable medium to perform the corresponding functions). 
“logic, executed by the processor, for calculating a feature frequency of first feature data”(Oka [0013] [0047], generating purchase probability (feature frequency) distribution of a user or users’ purchase information (first feature data) using statistical modeling server to generated recommendation. The modeling server can be implemented using plurality of parallel processors as distributed load processing system).
Oka does not explicitly teach:
“ logic, executed by the processor, for obtaining second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; and logic, executed by the processor, for obtaining target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency.”
Kane teaches:
“ logic, executed by the processor, for obtaining second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; and logic, executed by the processor, for obtaining target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Both Oka and Kane teaches determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 

Regarding claims 20 and 30, Oka in view of Kane teaches all the limitations of claims 19 and 29.
Kane teaches:
“further comprising generating first feature data by filtering a plurality of web log entries, each web log entry comprising a plurality of fields, the first feature data comprising a subset of the plurality of fields in the web log entries” (Kane [0111] [0027] [0025], filtering event histories by a given time period, desired type, types of user events, searches etc. from collected event data associated with the user’s event history. The event data represent a collection of activities performed by a user on a website).


Regarding claims 21 and 31, Oka in view of Kane teaches all the limitations of claims 19 and 29.
Oka teaches:
“the calculating, by a distributed system, a feature frequency of first feature data comprising: allocating, by the distributed system, the first feature data to first working nodes; calculating, by the distributed system, the feature frequency of the first feature data at the first working nodes; transmitting, by the distributed system, the feature frequency and the first feature data from the first working nodes to second working nodes; and combining, by the distributed system, the feature frequency and the first feature data” (Oka [0014][0025][0048][0049], generating the purchase probability of  the purchase information distribution by a modeling server based on statistical model using prior purchase information. The prior purchase information stored in database of the modeling server. The modeling server uses Map-Reduce scheme to process the inputs in distributed MAP nodes and Reduce REDUC nodes which combines the output).

Regarding claims 22 and 32, Oka in view of Kane teaches all the limitations of claims 19 and 29.

“the first working nodes comprising Map nodes and the second working nodes comprising Reduce nodes” (Oka Fig. [0049] and Fig. 3, distributed MAP-REDUCE schema with the nodes). 

Regarding claims 23 and 33, Oka in view of Kane teaches all the limitations of claims 19 and 29.
Oka teaches:
“further comprising dividing the first feature data into one or more tiers of feature data based on the feature frequency distribution” (Oka [0016], the purchase information categorized for a user and other users based on the numbers and the items associated with purchase history in an online or a marketplace).  

Regarding claims 27 and 37, Oka in view of Kane teaches all the limitations of claims 19 and 29.
Oka teaches:
“allocating, by the distributed system, the first feature data and the feature frequency to first working nodes obtaining, by the distributed system, the second feature data by filtering out the low frequency feature data from the allocated first feature data based on the allocated feature frequency; transmitting, by the distributed system, the second feature data and the feature frequency to a second working node; and combining, by the distributed system, the second feature data and the feature frequency”(Oka [0014][0025][0048][0049], generating the purchase probability of  the purchase information distribution by a modeling server based on statistical model using prior purchase information. The prior purchase information stored in database of the modeling server. The modeling server uses Map-Reduce scheme to process the inputs in distributed MAP nodes and Reduce REDUC nodes which combines the output. Examiner note: The steps in claim 27 are the same steps listed in claim 21. Regarding obtaining “second feature data” Kane teaches the claimed subject matter as disclosed in claim 19. 
Therefore, the  Kane teaches “the obtaining second feature data by filtering out low frequency feature data” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values, in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Both Oka and Kane teaches determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 


Oka teaches:
“allocating, by the distributed system, the second feature data and the feature frequency to first working nodes;  4Atty. Dkt. No. 161095-019700/USPreliminary Amendment obtaining, by the distributed system, the target feature data by filtering out at least part of the mid-frequency feature data from the allocated second feature data based on the feature frequency; transmitting, by the distributed system, the target feature data obtained through filtering and the feature frequency to a second working node; and  combining, by the distributed system, the target feature data obtained through filtering and the feature frequency (Oka [0014][0025][0048][0049], generating the purchase probability of  the purchase information distribution by a modeling server based on statistical model using prior purchase information. The prior purchase information stored in database of the modeling server. The modeling server uses Map-Reduce scheme to process the inputs in distributed MAP nodes and Reduce REDUC nodes which combines the output. Examiner note: The claimed steps of claim 28 are similar with the steps in claim 21, and the steps can be applied to determine different probability values. Regarding the claimed “target feature data” of claim 28 Kane teaches the claimed subject matter.
Therefore, Kane teaches “the obtaining target feature data further comprising” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values, in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Both Oka and Kane teaches determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 

6.	Claims 24-26 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0078718 hereinafter referred to as Oka) in view of Kane et al. (US 2008/024363 hereinafter referred to as Kane), further in view of Fano et al. (US 2005/0189415 hereinafter referred to as Fano). 

Regarding claims 24 and 34, Oka in view of Kane teaches all the limitations of claims 19 and 29
Fano teaches:
“the obtaining second feature data by filtering out low frequency feature data comprising filtering the first feature data based on a low frequency threshold, the low frequency threshold being set by training a test model” (Fano [0051][0057], generating customer’s model that includes  probability of the customer buying classified or categorized products by the model. The customer’s model generated based on transaction data and a training module. The top categorized products of the customer determined based quantity and/or frequency of the products. Since, the top ranked products selected based on the frequency, the remaining products associated with low frequency or quantity).   
Oka, Kane and Fano teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Kane to include a customer model to predict probabilities of product purchasing as disclosed by Fano, such customer model will be useful to generate promotion associated with predicted probability associated with the customer (Fano [0010]). 

Regarding claims 25 and 35, Oka in view of Kane teaches all the limitations of claims 19 and 29.
Fano teaches:
“the training the test model comprising: using, by the distributed system, the first feature data as training data; generating, by the distributed system, the test model using the training data and a machine learning model” (Fano [0033], teaches machine learning  based customer model generation using the transaction data. The customer may buy one or more categories of the product included in the model generated by the machine learning statistical analysis). 
“training, by the distributed system a second test model using candidate low frequency feature data, the candidate low frequency feature data selected using a candidate frequency threshold” (Fano [0047], the customer model can be divided into multiple sub-models based on plurality of attributes associated with the customer including frequency of shopping). 
Fano [0118], teaches determining pre-determining specific probability scores for two product categories in order to make necessary adjustment for shopping list results based on the predetermined probabilities).
Oka, Kane and Fano teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Kane to include a feature to assigning probability scores for multiple product categories associated with the customer’s model, such inclusion allow to adjust different product categories probabilities based on the predetermined probability scores (Fano [0118]).

Regarding claims 26 and 36, Oka in view of Kane teaches all the limitations of claims 19 and 29.
Fano teaches:
“the training the test model comprising: using, by the distributed system, the first feature data as training data; generating, by the distributed system, the test model using the training data and a machine learning model;3Atty. Dkt. No. 161095-019700/US Preliminary Amendmenttraining, by the distributed system, a fourth test model using the first feature data after filtering out a product of the feature frequency and a random number that is smaller than a second candidate threshold” (Fano [0033][0047], teaches machine learning  based customer model generation using the transaction data. The customer may buy one or more categories of the product included in the model generated by the machine learning statistical analysis. The customer model can be divided into multiple sub-models based on plurality of attributes associated with the customer including frequency of shopping).
“computing, by the distributed system, a first feature probability and a second feature probability; and determining, by the distributed system, that the second candidate threshold is the low frequency threshold when a difference between the first feature probability and the second feature probability is smaller than a preset second threshold difference” (Fano [0070][0118], teaches generating statistical probabilities of individual products in order to get certain product categories to the customer. Each product probability categories assigned predetermined probability score). 
Oka, Kane and Fano teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Kane to include a feature to assigning probability scores for multiple product categories associated with the customer’s model, such inclusion allow to adjust different product categories probabilities based on the predetermined probability scores (Fano [0118]).
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach probability calculation for user based on the user’s online activity. 
		1.	Chanda (US 9,965,526)
		2.	Canny et al. (US 20140200999)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.